1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   RAMON NAVARRO LUPERCIO,                        )   Case No.: 1:21-cv-00306-DAD-JLT (HC)
                                                    )
12                  Petitioner,                     )   ORDER DISREGARDING PETITIONER’S
                                                    )   FILING
13          v.                                      )
                                                    )   (Doc. 21)
14   VISALIA POLICE DEPARTMENT,
                                                    )
15                  Respondent.                     )
                                                    )
16                                                  )

17          On April 26, 2021, the Court dismissed this case for lack of jurisdiction. (Doc. 19.) Petitioner

18   filed untimely objections to the findings and recommendations on May 6, 2021 (Doc. 21), however,

19   this case is closed. Therefore, Petitioner’s filing is DISREGARDED, and no further filings will be

20   accepted in this case.

21
22   IT IS SO ORDERED.

23      Dated:     May 12, 2021                             _ /s/ Jennifer L. Thurston
24                                                CHIEF UNITED STATES MAGISTRATE JUDGE

25
26
27
28
